Citation Nr: 1630997	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to December 1971.  The Veteran had service in the Republic of Vietnam, for which he was awarded the Vietnam Service Medal with Bronze Service Star and Army Commendation Medal.  The Veteran died in May 2008.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the Appellant's request, a travel board hearing before a member of the Board was scheduled for September 2015.  However, in an April 2015 statement, the Appellant withdrew her request.  38 C.F.R. § 20.704 (e) (2015).

The record reflects that after the Statement of the Case (SOC) the Appellant submitted additional relevant evidence to the Board.  No Supplemental SOC was issued; however, one was not necessary as the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.





FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as acute myelocytic lymphoma.

2.  Private treatment records dated shortly before the Veteran's death show a diagnosis of sarcomatoid carcinoma in the left neck with mediastinal and hilar involvement and liver metastases.

3.  At the time of his death in May 2008, the Veteran had no service-connected disabilities, nor did he have a pending claim for VA benefits.

4.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service. 

5.  The evidence is in equipoise as to whether the Veteran's sarcomatoid carcinoma was related to his in-service exposure to herbicides, including Agent Orange.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Appellant, a disability incurred in service caused or contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5107, 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).

3.  As a greater benefit is awarded, the claim for death pension benefits is dismissed.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.152 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the Veteran was not service-connected for any disabilities at the time of his death.  A June 2010 letter explained VA's duty to assist the Appellant with developing evidence in support of her claim.  This notice provided adequate explanatory notification, pursuant to Hupp.

VA also must make reasonable efforts to assist the Appellant with obtaining evidence that is necessary in order to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, death certificate, VA medical opinions, and statements from the Veteran's private physicians.  The Board is not aware, and the Appellant has not suggested the existence of, any additional pertinent and available evidence not yet received. 
In conclusion, based on the foregoing, the Board finds that VA has satisfied its duties to inform and assist the Appellant at every stage of this case, and may proceed to the merits of the Appellant's claim.

Analysis

The Veteran died in May 2008.  His death certificate lists the immediate cause of death as acute myelocytic lymphoma.  No autopsy was performed.  Private medical records from the period immediately prior to the Veteran's death show he was diagnosed with sarcomatoid carcinoma in the left neck with mediastinal and hilar involvement and liver metastases.  No diagnosis of acute myelocytic lymphoma is evident in the private medical records.

At the time of his death, the Veteran did not have a pending VA benefits claim.

The Appellant and her representative contend that acute myelocytic lymphoma, the cause of death listed on the Veteran's death certificate, is a presumptive condition associated with Agent Orange exposure, and in the alternative, that the Veteran's sarcomatoid carcinoma is a subtype of soft tissue sarcoma that is a presumptive condition associated with Agent Orange exposure.  See October 2010 Notice of Disagreement and April 2016 Appellate Brief.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2014).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Where a Veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) (2015). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  This list includes soft tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Note 1 to 3.309(e) (2015) provides a non-exhaustive list of what is considered a soft tissue sarcoma.  Sarcomatoid carcinoma is not among the cancers listed in the regulation.

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 (West 2014) and 38 C.F.R. § 3.303 (2015). 

With respect to medical evidence, the Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Service treatment records are negative for complaints or findings regarding the presence of cancer.  The Veteran's November 1971 separation examination indicated that clinical evaluation of all of his body systems was normal, and the Veteran reported he was in good health.  On a December 1971 Statement of Medical Condition, the Veteran confirmed that his medical condition had not changed since the November 1971 examination.

A May 2007 consultation note from Dr. M. W. showed the Veteran first noticed a lump in his neck a month or two prior.  A computerized tomography (CT) scan performed in April 2007 noted adenopathy in the left lower neck deep to the sternocleidomastoid muscle and extending into the supraclavicular region and superior mediastinum, as well as right paratracheal adenopathy.  The Veteran was diagnosed with poorly differentiated sarcomatoid carcinoma involving the left neck with metastases to mediastinal lymph nodes and the liver.  

A June 2007 pathology report noted that the left neck mass biopsy found a malignant proliferation of spindled to epithelioid cells showing prominent nuclear pleomorphism, nuclear enlargement, and prominent nucleoli.  The report confirmed the diagnosis of a spindle cell sarcomatoid carcinoma.  It also noted that the tumor appeared to stain only with vimentin, low molecular weight cytokeratin, endomysial antibody (EMA), and cluster of differentiation 10 (CD10).  This staining pattern suggested differential diagnosis of metastatic renal cell carcinoma, and to a lesser extent papillary thyroid carcinoma, salivary gland carcinoma, or mesothelioma.  

The Veteran continued to receive treatment for his condition.  However, a May 15, 2008 progress note indicated that there was evidence of disease progression.  The Veteran passed away on May 21, 2008.

In August 2010 VA obtained a medical opinion regarding the Appellant's claim for the cause of the Veteran's death.  The clinician noted that in late 2007 a large mass was discovered in the left supraclavicular area, and that subsequent evaluations discovered masses in the left axilla, lymph nodes, lymph nodes of the mediastinum, in each lung, and in the liver.  The clinician observed that the Veteran's death certified listed his cause of death as acute myelocytic lymphoma, and stated that it was as likely as not that the Veteran's poorly differentiated sarcomatoid carcinoma developed into the condition described on the death certificate.  The clinician explained that various types of cancer are known to sometimes progress to a hematogenous state such as acute myelocytic lymphoma.  The clinician opined that the Veteran's tumor of unknown origin was not similar to or listed among any of the malignancies or other conditions listed as presumptively related to Agent Orange exposure, and that it was therefore unlikely that the Veteran's undifferentiated cancer was related to military service.

In a December 2010 letter, Dr. C. B., the Veteran's treating oncologist prior to his death, noted that the Veteran died as a result of sarcomatoid carcinoma of the upper chest and left neck.  He reported that an extensive literature search revealed that sarcomatoid carcinoma, soft tissue sarcomas, and renal carcinomas can be caused by prior exposures to radiation and harsh chemicals.  

A January 2011 letter from Dr. A. U. indicated the research showed that soft tissue sarcomas had been linked to exposure to herbicides and harsh chemicals, such as those contained in Agent Orange.  Dr. A. U. wrote that the Veteran's cancer could, as likely as not, have been a result of exposure to such chemicals in service.  

In January 2016, the Board obtained a medical opinion from a VA oncologist, Dr. J. R.  Dr. J. R. opined that spindle cell sarcomatoid carcinoma was not consistent with a diagnosis of soft tissue sarcoma.  He further opined that the Veteran's cancer was less likely than not associated with Agent Orange exposure.  Dr. J. R. explained that there was no clear primary source for the Veteran's malignancy, and that the disease had metastasized to the neck, thorax, and liver.  He further wrote that the Veteran's cancer was an occult primary, previously referred to as a carcinoma of unknown primary, and that based on the current available data it was unlikely to be related to Agent Orange exposure.

In a February 2016 addendum opinion, Dr. J. R. wrote that the Veteran had a very rare subtype of tumor with an unknown primary source.  He explained that there was no data in the literature that indicated this subtype, or occult primary cancer, is related to Agent Orange exposure.  Dr. J. R. added that the argument against the Veteran's cancer being related to Agent Orange stems from the lack of evidence that this type of cancer was related to people exposed to the herbicide, and that if that were not so, there would be more documented cases of such a relationship.

The Appellant submitted a medical opinion from Dr. N. T., an oncologist.  Dr. N. T. wrote that the Veteran's exposure to Agent Orange during service more likely than not contributed to the development of his sarcomatoid cancer and his ultimate death.  He noted that he disagreed with the previous VA examiners who relied on the death certificate diagnosis of acute myelocytic lymphoma, as there was no evidence of such a diagnosis in the Veteran's medical records prior to his death and all biopsy reports and treatment reports indicate he was diagnosed and treated for sarcomatoid cancer.  With respect to the Veteran's diagnosed cancer, Dr. N. T. explained that spindle cell sarcomatoid cancer was a term that encompassed multiple types of soft tissue-oriented malignancies, and could be found in the lung, kidney, bladder, bone, soft tissues, and multiple other organs.  He reported that the condition was very distinct pathologically and would not be confused with acute myelocytic lymphoma or other blood-born or lymphocyte-oriented malignancies.  

Dr. N. T. further observed that soft tissue sarcomas were essentially the first malignancy that was found by VA to be related to Agent Orange in 1983, and that multiple studies and updates since that time have confirmed that sarcomas and Agent Orange are intimately related.  Based on these facts, Dr. N. T. concluded that the Veteran's exposure to Agent Orange more likely than not contributed to the development of his sarcomatoid cancer which ultimately metastasized and lead to his death.  

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether the Veteran's sarcomatoid carcinoma was caused by his exposure to Agent Orange during service.  Although the opinions of Dr. C. B. and Dr. A. U. are supportive of the Appellant's claim, they both contain equivocal language, and are thus of limited probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a physician's statement framed in terms such as "may" or "could" is not probative).  However, the opinions of Dr. J. R. and Dr. N. T. are supported by adequate rationales and references to medical treatise and research reports.  As such, the Board concludes that the benefit of the doubt is for application.  Accordingly, service connection for the cause of the Veteran's death is in order.

Given the presence of the medical opinions of record, the Board is not making a finding as to whether sarcomatoid carcinoma is a soft tissue sarcoma for the purposes of conditions that are presumed related to Agent Orange exposure.

Because the Board is granting DIC benefits based on the cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2014), the Board finds that the question of whether such benefits are warranted under the provisions of 38 U.S.C.A. § 1318 is moot.

Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2015); Jones, supra.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] Veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4) (2015).

At the time of the Veteran's death in May 2008, there were no pending, unadjudicated claims, nor has the Appellant, at any time during this appeal, identified a specific claim which was pending at the time of the Veteran's death.  The Board concludes that the Appellant does not have a valid accrued benefits claim.  See 38 C.F.R. § 3.1000(a), (c) (2015).  As such, the Board finds that the preponderance of the evidence is against the Appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Nonservice-Connected Death Pension

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. § 3.151(a) (2015) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.

The appeal for entitlement to a nonservice-connected death pension is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


